Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-14-00659-CV

                               IN THE INTEREST OF O.K. IV, a Child

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-PA-00140
                        Honorable Charles E. Montemayor, Judge Presiding 1

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        SIGNED December 17, 2014.


                                                        _____________________________
                                                        Marialyn Barnard, Justice




1
 The Honorable Gloria Saldaña is the presiding judge of the 438th Judicial District Court Bexar County, Texas. The
order of termination in this matter was signed by the Honorable Charles Montemayor, Associate Judge.